DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "diversion" in claim 8 is a relative term which renders the claim indefinite.  The term "diversion" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  If Applicant intends a specific shape or configuration of the grooves, it should be clearly recited.
The term "substantively" in claims 8 and 9 is a relative term which renders the claim indefinite.  The term "substantively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary If Applicant intends a specific or particular row direction, it should be clearly recited.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakatani et al. (2010/0181559).
Re claim 1, Nakatani et al. disclose an array substrate (101), comprising a plurality of sub-pixel areas, wherein the sub-pixel areas comprise: an electrode structure (103) arranged on a base substrate (101); a function layer (119) arranged on the base substrate, and comprising a plurality of accommodating cavities (the cavity formed before forming 103) arranged spaced with each other; and a blocking layer (105/107) arranged on a side, away from the base substrate, of the function layer, and being lyophobic ([0200]), wherein the blocking layer comprises through holes in one-to-one corresponding to the accommodating cavities (the through hole formed in Fig. 5C in 105/107, between the 107 portions).
In reference to the claim language referring to “hole diameters of the through holes are set to satisfy following conditions: in response to that a voltage is not applied to the 
Re claim 2, Nakatani et al. discloses wherein diameters of the accommodating cavities (where 103 lies) are greater than those of the through holes (between both 107).
Re claim 11, Nakatani et al. disclose further comprising an encapsulation layer (111) arranged as a whole layer on a side, away from the base substrate, of the blocking layer.
Re claim 18, Nakatani et al. disclose A display panel, comprising the array substrate according to claim 1 (as explained above in the rejection of claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. as applied to claims 1, 2, 11 and 18 above, and further in view of the following comments.
Nakatani et al. does not clearly disclose wherein the diameters of the through holes are within the range of 8 pm-15 pm.
One of ordinary skill in the art would have been led to the recited diameters of the through holes through routine experimentation to achieve a desired device function.  
In addition, the selection of device layer thickness, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) 
 Note that the specification contains no disclosure of either the critical nature of the claimed diameters of the through holes or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen diameters of the through holes or upon another variable recited in a claim, the Applicant must show that the chosen diameters of the through holes is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 4-7, 10 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pending the correction of issues outlined in the rejection above, the following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or fairly suggest the following in combination the remaining limitations called for in each claim:
wherein the function layer comprises a plurality of subfunction layers arranged in a stacking manner, and a lyophobicity of the subfunction layers is sequentially increased in a direction that the base substrate points to the blocking layer, as called for in claim 4;
wherein the accommodating cavities are arranged in arrays, the electrode structure comprises a plurality of first strip electrodes, and the first strip 
wherein further comprising a second strip electrode arranged between any two adjacent sub-pixel areas, and the second strip electrode extends in an extension direction same as that of the first strip electrodes, as called for in claim 6;
wherein the first strip electrodes and the second strip electrode are arranged in a same layer, as called for in claim 7.
wherein further comprising a buffer layer arranged between the function layer and the base substrate, wherein the buffer layer is lyophilic, as called for in claim 10.
wherein the charged solution is a quantum dot solution; and the array substrate further comprises quantum dot light emitting parts arranged in the accommodating cavities, the quantum dot light emitting parts have emitting colors corresponding to the sub-pixel areas and are formed through cured quantum dot solution, as called for in claim 12.
wherein a manufacturing method of the array substrate according to claim claim 1 , comprising: providing a base substrate; and forming a pattern of an electrode structure in the sub-pixel areas on the base substrate, and simultaneously forming accommodating cavities in the blocking layer and through holes in function layers via a one-time patterning process, as called for in claim 13.
wherein further comprising: sequentially filling the accommodating cavities of the sub-pixel areas of different colors with quantum dot solutions of colors corresponding to that of the sub-pixel areas, and curing the quantum dot solutions to form quantum dot emitting parts, wherein filling the accommodating cavities of each sub-pixel area of a single color with the quantum dot solution of a color corresponding to that of the each sub-pixel area comprises: coating the blocking layer with the charged quantum dot solution of the single color, applying a voltage of which polarity is opposite to the quantum dot solution to the electrode structure in the each sub-pixel area corresponding to the single color of the quantum dot solution, so as to enable the quantum dot solution to enter the accommodating cavities in the each sub-pixel areas, as called for in claim 14.
wherein the filling the accommodating cavities of each sub-pixel area of a single color with the quantum dot solution of a color corresponding to that of the each sub-pixel area further comprises: applying a voltage of which polarity is same as that of the quantum dot solution to electrode structures in other sub-pixel areas of different colors, as called for in claim 15.
wherein the array substrate further comprising a second strip electrode arranged between any two adjacent sub-pixel areas, and the second strip electrode extends in an extension direction same as that of the first strip electrodes: wherein the filling the accommodating cavities of each sub-pixel area of a single color with the quantum dot solution of a color corresponding to that of the each sub-pixel area further comprises: applying a voltage of which 
wherein further comprising: after filling the accommodating cavities of the sub-pixel areas of each color with the quantum dot solution of the corresponding color, forming an encapsulation layer arranged as a whole layer on a side, away from the base substrate, of the blocking layer, after sequentially filling the accommodating cavities of the sub-pixel areas of different colors with the quantum dot solutions, as called for in claim 17.

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 7,777,411 disclose a similar configuration of an array substrate with a plurality of sub-pixels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        June 14, 2021